DETAILED ACTION
1.	This Office Action is in response to Applicant’s Response to Election/Restriction filed on 10/08/2021. Claims 25, 27, 31-32, 35, and 37-38, Invention I, were elected by Applicant and are examined below. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.	Claims 53-54, 56, 59, 61-62, 81-82, 84, 87, 90, 98, 103 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/08/2021.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 03/29/2019 and 08/22/2019 have been considered by the examiner. Initialed copies are attached.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claim 37 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
low-temperature heat treatment" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 25, on which claim 37 depends, recites “high-temperature carbonization” and is silent as to any low- temperature heating. Appropriate correction/clarification is required.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 25, 27, 31-32, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (JP 2002-270177 A; citations are to its English machine translation PDF accessed online from Espacenet), in view of Nishibori (US 5,961,054 A).
	As to independent claim 25, Arai teaches a method for fabricating a battery or a supercapacitor, the method comprising the steps of: performing a high-temperature carbonization of the plastic (see para. 0008-0015: recovered polyethylene terephthalate carbonizing it in an inert gas atmosphere at 800°C or higher) and fabricating a carbonaceous electrode from the carbonized plastic (see para. 0033-0035, 0039: carbonaceous material for electrodes produced using a used PET bottle as a raw material so that the used PET bottle or the like can be used for a battery; it can be recycled as an electrode material, providing an earth-friendly secondary battery).
	Arai fails to explicitly disclose the method steps of “collecting plastic” and “rinsing the plastic with a liquid to remove residues”.
	However, Nishibori, in analogous art of recycling plastic bottles, teaches that it is conventional protect to collect containers made of thermoplastic resin materials, for example PET bottles, then wash with water to remove foreign objects and process for recycling (see col. 1, line 11 to col. 2, line 11; “wash with water” corresponds to the claim 25 method step of “rinsing”).
Therefore, in view of the teaching of Nishibori, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method taught by Arai by incorporating the collecting and rinsing steps taught by Nishibori to arrive at the claimed invention because Arai suggests that it is preferable to remove the remaining contents from a “finished PET bottle” in advance (see Arai para. 0014). Nishibori clearly teaches that collecting plastic bottles and rinsing to remove any residues are conventional method steps in recycling of plastic bottles (see Nishibori col. 1, lines 11-40). Thus, a person of ordinary skill in the art would be motivated to select the claimed cleaning steps for the method with a reasonable expectation of success for efficient recycling, for example recycled granulated resin 
	As to claim 27, Arai and Nishibori teach the method of claim 25, wherein the plastic comprises polyethylene terephthalate, polyethylenes, etc. (see Arai para. 0007 and Nishibori col. 1, lines 36-40).
As to claim 31, Arai and Nishibori teach the method of claim 25, wherein fabricating the carbonaceous electrode comprises adding the carbonized plastic to a slurry and slurry-casting (see Arai para. 0035-0036: negative/positive electrode slurry was manufactured and then applied to both sides of an electrolytic copper foil to produce a negative/positive electrode).
As to claim 32, Arai and Nishibori teach the method of claim 25, further comprising incorporating the carbonaceous electrode into a battery housing or a supercapacitor housing (see Arai para. 0031: “exterior metal used for the secondary battery” corresponds to claimed “battery housing”).
As to claim 35, Arai teach the method of claim 25, wherein the high-temperature carbonization of the plastic comprises heating the plastic to a temperature selected from a range of 450°C to 3500°C under inert gas (see Arai para. 0009-0013).


8.	Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (JP 2002-270177 A; citations to its translation PDF), in view of Nishibori (US 5,961,054 A), as applied to claim 25 above, further in view of Jacob (US 2016/0039680 A1).
As to claim 37, Arai and Nishibori teach the method of claim 25 as described above in segment 7 of this Office Action, but fail to disclose that the collected plastic after the rinsing step and prior to low-temperature heat treatment is at least one of dissolved or acidified and subsequently re-precipitated.
However, Jacob, in analogous art of carbon materials produced from plastic waste materials (see abstract, para. 0035-0041: plastic solid, e.g. PET, waste is chosen from containers and packaging, e.g. soft drink/shampoo bottles), teaches dissolving or acidifying collected plastic then subsequent re-precipitation (see para. 0045-0046; para. 0065-0067: in degradation/dehydration process 210 the plastic solid waste undergoes hydrolysis when mixed with an acid, and can be initiated with or without external heating at a temperature from 140 to 210°C (reads on a “low temperature” heat treatment); see also para. 0074-0076: drying or evaporating the washed product would result in claimed “re-precipitation”).
Therefore, in view of the teaching of Jacob, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method taught by Arai and Nishibori by incorporating the dissolve/acidification and re-precipitation steps taught by Jacob to arrive at the claimed invention because Arai suggests that the PET used as a raw material for the carbonaceous material for electrodes is not limited in its shape and size and can processed in advance (see Jacob para. 0014). Thus, a person of ordinary skill in the art would be motivated to select a dissolving/acidification then re-precipitation step for the method with a reasonable expectation of success for converting plastic solid waste into an activated carbon manufacture in a form chosen from batteries and supercapacitors (see Jacob para. 
As to claim 38, Arai and Nishibori teach the method of claim of claim 25 as described above and Jacob teaches method steps of “dissolution or acidification”, but the prior art fail to explicitly disclose that “a polymeric property of the collected plastic is different after dissolution or acidification, the polymeric property including at least one of shortened chain length, lengthened chain length, crosslinking, chain cleavage, crystallinity, functionalization or combinations thereof”.
However, given that the method of Arai, Nishibori and Jacob teach each method step with all of its required elements, a person having ordinary skill in the art would reasonably expect the collected plastic after treatment (e.g. dissolution or acidification) to have a different polymeric property from the claim 38 list. See MPEP 2112.01 II. "Where the claimed and prior art products (in the present case, “collected plastics” treated by the same method steps) are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established." If different polymeric properties are achieved within the prior art, it must be due to limitations that are not currently claimed.



Examiner’s Note
9.	Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific .  


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These relevant references are cited on the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        November 6, 2021